Exhibit 10.8

PEET’S COFFEE & TEA, INC.

CHANGE OF CONTROL OPTION ACCELERATION PLAN

 

Section 1. INTRODUCTION.

The PEET’S COFFEE & TEA, INC. CHANGE OF CONTROL OPTION ACCELERATION PLAN (the
“Plan”) was approved by the Board of Directors (the “Board”) of Peet’s Coffee &
Tea, Inc. (the “Company”) effective November 3, 1998 (the “Original Effective
Date”) and is hereby amended and restated effective December 31, 2007 (the
“Effective Date”). The purpose of the Plan is to provide for the acceleration of
vesting of shares covered by certain options granted to certain employees of the
Company and any parent or subsidiary corporation of the Company, as those terms
are defined in Sections 424(e) and (f), respectively, of the Internal Revenue
Code of 1986, as amended, (an “Affiliate’) in the event of a Change of Control
(as defined herein). This Plan shall supersede any provisions in all plans and
agreements of the Company and any Affiliates, whether now or hereafter existing,
relating to the vesting of shares covered by options granted to individuals who
are employees of the Company or any Affiliate at the time of a Change of
Control.

 

Section 2. ELIGIBILITY FOR ACCELERATION.

(a) Old Options. For options to purchase shares of Common Stock granted before
the Effective Date (the “Old Options”), all employees of the Company or any
Affiliates at the time of a Change of Control who hold Old Options will be
granted acceleration of the vesting of the shares covered by the Old Options as
hereinafter provided.

(b) New Options. For options to purchase shares of Common Stock granted on or
after the Effective Date (the “New Options”), employees of the Company or an
Affiliate who, immediately prior to the effective date of a Change of Control,
either hold a position of Vice President or above or have been designated in
writing by the Company’s Chief Executive Officer as eligible to participate in
the Plan (the “Eligible Employees”) will be granted acceleration of the vesting
of the shares covered by such New Options as hereinafter provided.

 

Section 3. AMOUNT OF BENEFIT.

(a) Old Options. In the event of a Change of Control (as defined in (c) below),
then the vesting of all shares covered by any Old Options held by all
individuals who are, immediately prior to the time of the Change of Control,
current employees of the Company or any Affiliate shall accelerate in full, and
such Old Options shall immediately become exercisable in full.

(b) New Options. In the event of a Change of Control Termination (as defined in
(c) below), then the vesting of all shares covered by New Options held by all
Eligible Employees shall accelerate in full, and such New Options shall
immediately become exercisable in full.

 

1.



--------------------------------------------------------------------------------

(c) Definitions. For purposes of this Plan, the following terms shall be defined
as follows:

(i) “Change of Control” shall mean: (i) a sale of sixty percent (60%) or more of
the assets of the Company or of Peet’s Operating Company, Inc. (the
“Subsidiary”); (ii) a merger or consolidation involving the Company or the
Subsidiary in which the Company or the Subsidiary is not the surviving
corporation and the shareholders of the Company immediately prior to the
completion of such transaction hold, directly or indirectly, less than fifty
percent (50%) of the beneficial ownership (within the meaning of Rule l3d-3
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or comparable successor rules) of the securities of the surviving
corporation (excluding any shareholders who possessed a beneficial ownership
interest in the surviving corporation prior to the completion of such
transaction); (iii) a reverse merger involving the Company or the Subsidiary in
which the Company or the Subsidiary, as the case may be, is the surviving
corporation but the shares of common stock of the Company or the Subsidiary (the
“Common Stock”) outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, and the shareholders of the Company immediately prior to the
completion of such transaction hold, directly or indirectly, less than fifty
percent (50%) of the beneficial ownership (within the meaning of Rule l3d-3
promulgated under the Exchange Act, or comparable successor rules) of the
surviving entity or, if more than one entity survives the transaction, the
controlling entity; (iv) an acquisition by any person, entity or group within
the meaning of Section 13(d) or 14(d) of the Exchange Act or any comparable
successor provisions (excluding any employee benefit plan, or related trust,
sponsored or maintained by the Company or an affiliate of the Company) of the
beneficial ownership (within the meaning of Rule l3d-3 promulgated under the
Exchange Act, or comparable successor rules) of securities of the Company or of
the Subsidiary representing at least fifty percent (50%) of the combined voting
power entitled to vote in the election of directors; or, (v) in the event that
the individuals who, as of the Original Effective Date, are members of the Board
(the “Incumbent Board), cease for any reason to constitute at least fifty
percent (50%) of the Board. (If the election, or nomination for election by the
Company’s shareholders, of any new member of the Board is approved by a vote of
at least fifty percent (50%) of the Incumbent Board, such new member of the
Board shall be considered as a member of the Incumbent Board.) Notwithstanding
the foregoing, for the purposes of this Plan and with respect to any and all
clauses of this Section of the Plan, an initial public offering of the
securities of the Company (an “IPO”) or any transactions or events constituting
part of an IPO shall not be deemed to constitute or in any way effect a Change
of Control.

(ii) “Change of Control Termination” shall have the same meaning as such term in
the Company’s Key Employee Severance Benefit Plan.

 

Section 4. TIMING OF OPTION ACCELERATION.

(a) Old Options. In the event of a Change of Control transaction that is
approved by the Board prior to its consummation, the Company shall, at least
fifteen (15) days prior to such Change of Control (or, if later, immediately
following approval of such transaction by the Board), notify in writing all
employees of the Company and its Affiliates holding Old Options covered by the
Plan of such Change of Control and of the acceleration in full of the

 

2.



--------------------------------------------------------------------------------

vesting of the shares covered by the Old Options held by such employees. Such
notice shall give such employees the right to exercise their Old Options
immediately prior to the Change of Control. Such acceleration of vesting and
right to exercise shall be conditioned upon the consummation of the transaction
constituting the Change of Control. In the event that any surviving or acquiring
corporation assumes any Old Options covered by the provisions of this Plan or
substitutes similar options for the Old Options covered by the provisions of
this Plan, then, to the extent not exercised prior to the Change of Control,
such Old Options that are assumed or substituted by the surviving or acquiring
corporation shall be fully vested as of the time of the Change of Control and at
all times thereafter.

(b) New Options. In the event of a Change of Control Termination of an Eligible
Employee holding a New Option covered by this Plan, the vesting of the shares
covered by such New Option shall be accelerated in full on the date of such
Change of Control Termination, and such Eligible Employee shall have the right
to exercise such fully vested New Option for the post-termination exercise
period set forth in the applicable agreements for such new Option.

 

Section 5. RIGHT TO INTERPRET PLAN; AMEND AND TERMINATE; OTHER ARRANGEMENTS;
BINDING NATURE OF PLAN.

(a) Exclusive Discretion. The Company shall have the exclusive discretion and
authority to establish rules, forms, and procedures for the administration of
the Plan, and to construe and interpret the Plan and to decide any and all
questions of fact, interpretation, definition, computation or administration
arising in connection with the operation of the Plan.

(b) Term of Plan; Amendment Or Termination; Binding Nature of Plan.

(i) This Plan shall be effective until amended, suspended or terminated by the
Company.

(ii) The Company reserves the right to amend, suspend or discontinue this Plan
or the benefits provided hereunder at any time; provided, however, that no such
amendment, suspension or termination shall reduce the benefits provided by
Section 3(a) hereof.

(iii) Any action amending, suspending or terminating the Plan shall be in
writing and executed by the Chief Executive Officer of the Company or the
Chairman of the Board.

(c) Binding Effect On Successor. This Plan shall be binding upon any successor
or assignee, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Company, or
upon any successor to the Company as the result of a Change of Control, and any
such successor or assignee shall be required to perform the Company’s
obligations under the Plan, in the same manner and to the same extent that the
Company would be required to perform if no such succession or assignment or
Change of Control had taken place. In such event, the term “Company,” as used in
the Plan, shall include the Company and any successor or assignee as described
above which by reason hereof becomes bound by the terms and provisions of the
Plan.

 

3.



--------------------------------------------------------------------------------

Section 6. NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or its successors or (ii) to
interfere with the right of the Company or its successor to discharge any
employee or other person at any time and for any reason, which right is hereby
reserved.

 

Section 7. EXECUTION.

To record the adoption of the amended and restated Plan as set forth herein,
effective as of December 31, 2007, PEET’S COFFEE & TEA, INC. has caused its duly
authorized officer to execute the same this      day of             , 2007.

 

PEET’S COFFEE & TEA, INC. By:  

 

Title:  

 

 

4.